                                                                                     r------,,. ,... ~- ··-•-·- -
                                                                                               FILED
                                  UNITED STATES DISTRICT COUR
                                SOUTHERN DISTRICT OF CALIFO                                    MAR 16.2020

UNITED STATES OF AMERICA,


                                             Plaintiff,
                         vs.
                                                                   JUDGMENT OF DISMISSAL
Catarina Minero-Rojas,



                                          Defendant.




_IT APPEARING that the defendant is now entitled to be discharged for_ the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment:
       8:1325(a)(1) - Attempted Unlawful Entry by an Alien (1)
       8:1325(a),(b) - Attempted Reentry of Removed Alien (2)




 Dated:    3/13/2020
                                                                 on. John A. Houston
                                                                 nited States District Judge
